DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed 12/07/2020, is acknowledged.  
Claims 1-2, 4, 6, 8-10 are pending in this action.  Claims 3 and 7 have been cancelled.  Claim 5 has been cancelled previously.  Claim 1 has been amended.  Claims 1-2, 4, 6, 8-10 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Priority
This application is a 371 of PCT/JP2017/014291, filed April 5, 2017, which claims benefit of foreign priority to JP 2016106448, filed May 27, 2016.  

Information Disclosure Statement
The information disclosure statement, filed 04/12/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
No English translation has been provided for foreign language reference listed in the information disclosure statement.  Therefore, only the English translation of the relevant part of the recited foreign language reference as provided by applicant has been considered.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of liquid dispersions that may include claimed compounds (i.e., polyols, nonionic surfactants, pretreated organic powders) and can be used in cosmetic products.  The prior art does not teach or suggest the liquid dispersions comprising claimed compounds in claimed amounts that include at least 40 mass% of hydrophobized organic powder (i.e., a color pigment for cosmetic products) and less than 1 mass% of water.  Applicant teaches that said liquid dispersions comprising a large amount of said powder and specific relative concentrations of polyol and non-ionic surfactants as instantly claimed are stable versatile/cosmetic raw materials that (i) are oC); (ii)  are suitably applicable to both oil-in-water (O/W) cosmetic products and water-in oil (W/O) cosmetic products, and (iii) said O/W cosmetic products and/or W/O cosmetic products are stable without time-dependent changes, have a good spreadability and durability, and left no sticky or rough feeling on the skin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4, 6, 8-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615